Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reopening of Prosecution After Appeal Brief
In view of the appeal brief filed on 04/12/2021, PROSECUTION IS HEREBY REOPENED.  A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise on the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
/JELANI A SMITH/           Supervisory Patent Examiner, Art Unit 3662                                                                                                                                                                                             

Response to Arguments
Applicant's arguments filed 04/12/2021 have been fully considered but are not persuasive to overcome the rejection. Examiner responds to the Applicant’s argument as the following reasons: With respect to the 103 Rejections: Applicant argues that neither Tanaka nor Taya discloses sending a steering signal from the transmitter to the 
Examiner found out that the claims 1-2 & 4 claims for a product but there are some functions are processed by a transmitter which not belonged to the product (wherein the product is a parameter steering device).  Therefore it has 112 (b) issue.  See the 112(b) Rejection for details.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 & 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 & 2, are indefinite because it claims both an apparatus and method steps. (See MPEP 2173.05 (p) (II), “Product and Process in the Same Claim”)).
Claim 1, e.g. claims a product of “a parameter setting device” however, claim 1 also claim a method function of “control a plurality of operation objects mounted on a body to be steered …repeatedly transmitting one frame of a steering signal having a plurality of channels” which would be done by a transmitter.  Based on the MPEP 2173.05(P) the current claims are similarly to Katz case issue.  The transmitter’s functions of “control …” & “transmitting ..” are determined to be indefinite because those limitation are not directed to the parameter setting device.
Claim 2 has same issue above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 & 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamaka (20110077801) in view of Taya (20090069956). 

an input unit receiving an identification data and a characteristic data as the parameter setting data (operating unit 26b & a communication unit 24b disposed in the trainer IB, wherein the operating unit 26b includes various operational elements inputted to the control unit 21b, see at least [0120]- [0122]+); and
a setting control unit, after receiving the steering signal, generating a parameter signal which has the same structure as a steering signal generated by the transmitter, wherein the parameter setting signal has a plurality of channels corresponding to the plurality of channels in the steering signal (control unit 21b generates channel assignment operational area 3b. Channels CHI to CH8 indicates the channel number of the radio control transmitter for the trainee 1B assigned to CHI to CH8 of the trainer side setting contents display area 3a, see at least [0127]+ & [0175]+), 
the setting control unit storing the identification data received from the input device in a channel of the parameter setting signal corresponding to a first empty channel of the steering signal, storing the characteristic data received from the input device in another channel of the parameter setting signal corresponding to a second empty channel to the steering signal, storing neutral data in the other channel of the 
Tamaka fails to teach that the identification data is a type of the parameter data, and the characteristic data is a numerical value of the parameter data. Taya discloses a central control system of a wireless remote-control model which controls a flight safety (see the abstract). The control system generates and transmits controlling signals (steering control signal) to a helicopter. The control signal is generated with multiple channels (the system can be processed in parallel. One of the channel provides type of control such as air door, pitch, etc. Other channel provides set values (see at least [0044]- [0047]+, and [0053]-[0056]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Tamaka by including the identification data is a type of the parameter data, and the characteristic data is a numerical value of the parameter data as taught by Taya for improving the accuracy in steering signal controlling. 

With regard to claim 2, Tamaka discloses a parameter setting device connected in communication with a transmitter, the transmitter configured to control a plurality of operation objects mounted on a body to control steering of the body by repeatedly transmitting one frame of a steering signal having a plurality of channels, each of the channels configured to store a parameter setting data to control the operation object (see IB, 1A & an aircraft 10, Fig,4, wherein IB is equivalent to the parameter setting device), the parameter setting device comprising:
an input unit receiving an identification data and a characteristic data as the parameter setting data (operating unit 26b & a communication unit 24b disposed in the trainer IB, wherein the operating unit 26b includes various operational elements inputted to the control unit 21b, see at least [0120]- [0122]+); and 
a setting control unit receiving the one frame of the steering signal from the transmitter and storing the identification data received from the input unit in a first channel of the steering signal, storing the characteristic data received from the input unit in a second empty channel of the steering signal, and sending the steering signal including both the identification data in the first empty channel and the characteristic data in the second empty channel back to the transmitter with the identification data and the characteristic data (control unit 21b of device IB receives steering signal from device 1A via transmission channel 100 (see at least [0083]-[0085]), a memory 22b of the radio control transmitter for the trainee IB includes the channel corresponding table 27e, The 
Tamaka fails to teach that the identification data is a type of the parameter data, and the characteristic data is a numerical value of the parameter data. 
Taya discloses control system of a wireless remote-control model which controls a flight safety (see the abstract). The control system generates and transmits controlling signals (steering control signal) to a helicopter. The control signal is generated with multiple channels (the system can be processed in parallel. One of the channel provides type of control such as air door, pitch, etc. Other channel provides set values (see at least [0044]-[0047]+, and [0053]-[0056]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Tamaka by including the identification data is a type of the parameter data, and the characteristic data is a numerical value of the parameter data as taught by Taya for improving the accuracy in steering signal controlling. 

With regard to claim 4, Tamaka discloses the transmitter includes a plurality of specific operators assigned to each of the specific channels, stores a condition data of a specific operator in a specific channel assigned to the specific operator, and sends the one frame of the steering signal to the parameter setting device, and wherein the setting control unit handles the parameter data and a corresponding data indicating a relationship with the parameter data and the condition data of the specific operator, and 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA X NGUYEN whose telephone number is (571)272-5217.  The examiner can normally be reached on M-F 5:30AM - 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JELANI SMITH can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/NGA X NGUYEN/Primary Examiner, Art Unit 3662